Citation Nr: 1705338	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  11-05 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

1. Entitlement to a disability rating in excess of 10 percent for fibromyalgia prior to May 31, 2016, and in excess of 20 percent thereafter.  

2. Entitlement to a total disability rating due to individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

Sarone Solomon, Associate Counsel 









INTRODUCTION

The Veteran served on active military duty from August 1980 to September 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied rating in excess of 10 percent for the Veteran's service-connected fibromyalgia, and entitlement to TDIU, respectively.   

The Board previously remanded this matter to the Agency of Original Jurisdiction (AOJ) in April 2016.  As a result, in July 2016, the AOJ increased the evaluation of the Veteran's fibromyalgia to 20 percent disabling effective May 31, 2016.

Ordinarily, it is presumed that a veteran is seeking the maximum benefit allowed by law and regulation when claiming an increased rating and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See A.B. v. Brown, 6 Vet. App. 35 (1993).  Accordingly, while the evaluation for the Veteran's fibromyalgia has been increased since he filed his substantive appeal, the issue is still before the Board as the maximum benefit allowed has not been assigned.

FINDINGS OF FACT
1. At no time has the Veteran's fibromyalgia been refractory to therapy.

2. The Veteran's service-connected disabilities do not preclude him from obtaining or maintaining substantially gainful employment.




CONCLUSIONS OF LAW

1. The criteria for disability rating for fibromyalgia in excess of 10 percent have been met prior to May 31, 2016.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5025 (2016). 

2. The criteria for disability rating for fibromyalgia in excess of 20 percent have not been met from May 31, 2016.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5025 (2016).

3. The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.340, 4.2, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  To the extent possible, VCAA notice letter must be provided to a claimant before an initial unfavorable decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

Here, the notice requirement of VCAA has been met by way of letters sent in November 2008, September 2009, November 2009, and July 2011.  These letters were sent to the Veteran before adjudication of the claim.  Any deficiency in the notice requirement is cured by numerous adjudication notifications sent to the Veteran. 

With respect to the VA's duty to assist, all potentially relevant evidence necessary to adjudicate the claim has been identified and obtained.  The Veteran's VA medical records and service record are in the record.  In addition, the Veteran was given VA examinations in December 2011 and July 2016.  The examiners' respective reports are of record, and document all the necessary findings for rating the Veteran's fibromyalgia.  Review of these examination reports reveals that VA has satisfied its duty to assist by securing medical evidence regarding the manifestations the Veteran's fibromyalgia. 

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim, and the Board is unaware of any such evidence.  Considering the record, the VA's duty to notify and assist under the VCAA has been satisfied and the Board will address the merits of the claim.  

II. Increase Rating 

The VA's Schedule for Rating Disabilities is used to determine disability ratings once a disability is service-connected.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  In the Rating Schedule, diagnostic codes (DC) are assigned to specific disabilities.  These DCs designate percentage ratings based on the average functional impairment of the Veteran due to a service-connected disability.  38 C.F.R. §§ 3.321, 4.10 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. 

The Veteran's service-connected fibromyalgia is rated under DC 5025.  This DC is applicable to fibromyalgia with widespread muscloskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headaches, or Raynaud's like symptoms.  A 10 percent rating is assigned if, the aforementioned symptoms are present, and medication is required for control of the symptoms.  A 20 percent rating is assigned if the symptoms are episodic, but present more than one-third of the time, and they are exacerbated by environmental, emotion stress, or overexertion.  A 40 percent rating is assigned if the symptoms are constant, or nearly so, and refractory to therapy.  

The Veteran's fibromyalgia is assigned a 10 percent disability rating prior to May 31, 2016.  Physical therapy consult notes from February 2009 show that the Veteran has chronic back pain and pain in his knees.  Medical records from March 2010 show that the Veteran had sleep disturbance or sleep apnea.  A December 2011 VA examination reflects frequent symptoms.  His medical record from December 2009 shows that his symptoms were worsened by cold weather.  Therefore, the totality of the evidence in the record reflects that the severity and frequency of the Veteran's fibromyalgia symptoms, prior to May 31, 2016, rise to the level contemplated by a 20 percent disability rating under DC 5025.  

Prior to May 31, 2016, the evidence indicates frequent symptoms.  Considering the examinations of record, although cognizant of frequent symptoms, the evidence indicates that the severity of these symptoms were controlled by treatment or could be controlled by treatment.  As treatment controlled the severity, the Board finds that the evidence shows that the disability was not refractory to therapy.  For this reason, a 40 percent rating is not warranted for this time period.   

A 20 percent disability rating is currently assigned from May 31, 2016.  A May 2016 VA examination shows that the Veteran has aches in his elbows, ankles, back, and knees.  He also has anxiety and sleep disturbance.  These symptoms were episodic and exacerbated.  These manifestations of the Veteran's fibromyalgia meet the requirement for a 20 percent rating as previously noted.  However, the evidence does not establish that the Veteran's symptoms are refractory to therapy.  In this regard, the most recent VA examination reflected that the Veteran was not currently under treatment but the examiner, after review of the evidence, specifically found that the disability was not refractory to treatment.  For this reason, all of the components for the maximum 40 percent rating have not been satisfied.  As such, a rating in excess of 20 percent is not warranted from May 31, 2016.   

In exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities. The Veteran's disability is reflected by pain in the knees, generalized aches and pains, and sleep disturbance.   Review of the evidence reflects that the Veteran experiences the type of symptoms reflected in the rating schedule and neither the Veteran nor his representative have indicated otherwise.   Pursuant to the prior remand, an examiner determined that the Veteran's psychiatric symptoms reflected a separate disability, and service connection is not in effect for this disability.  Considering the procedural history, the Board finds that the rating assigned to this separate disability is not in appellate status.

III. TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

Here, the Veteran filed TDIU application, VA from 21-8940, in August 2010.  Throughout this appeal, the Veteran has been service-connected for post repair left varicocele condition (0 percent disabling effective April 1999), bilateral hearing loss (0 percent disabling effective February 1998), residuals of broken nose (0 percent disabling effective December 1989), chronic epididymitis (0 percent disabling effective September 1981), tinnitus (10 percent disabling), fibromyalgia (10 percent disabling effective February 1998; 0 percent disabling from September 2003; 10 percent disabling from August 2005; and 20 percent disabling from September 2008), and anxiety with depression (70 percent disabling effective May 2016). 

Because there was not a single disability rated at 60 percent or a combined rating of multiple disabilities rated at 70 percent, the threshold for TDIU consideration has not been met prior to May 31, 2016.  However, in light of the Veteran's service-connected anxiety with depression rated at 70 percent effective May 31, 2016, the minimum requirement for TDIU eligibility is met thereafter.   
	
The central inquiry is determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

The May 2016 VA examination shows that the Veteran has difficulties responding promptly to emergencies, as well as standing or walking for a long period of time.  Although the exam notes that the Veteran's disabilities decrease his efficiency at work, he is able to function with normal routine behavior.  He is employed at the VA working in logistics.  Because he is able to maintain substantially gainful employment, the Board finds insufficient evidence to grant TDIU.  



ORDER

Entitlement to a 20 percent rating for fibromyalgia prior to May 31, 2016 is granted, subject to the criteria applicable to the payment of monetary benefits.

A rating in excess of 20 percent for fibromyalgia from May 31, 2016 is denied. 

Entitlement for TDIU is denied. 



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


